Citation Nr: 1444991	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-11 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death to include as secondary to herbicide exposure.

REPRESENTATION

Appellant represented by:	Bobbi S. Barnes, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1967 to May 1969.  The Veteran served in Korea in Company C, 3rd Battalion, 32nd infantry, 7th infantry Division.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Cleveland, Ohio RO has assumed the role of agency of original jurisdiction.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of the Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).

At the time of the Veteran's death in July 2009, he was service connected for diabetes mellitus type II.  His death certificate lists his immediate cause of death as esophageal cancer.  Records of his esophageal cancer diagnosis and treatment have not been obtained.

The appellant's primary contention is that the Veteran's exposure to Agent Orange played a significant contributory role in causing the Veteran's death.  

The Veteran's service personnel records reflect that while in Korea during 1968 and 1969, the Veteran served in the Company C, 3rd Battalion, 32nd infantry, 7th infantry Division.  Effective February 24, 2011, if it is determined that a Veteran served on active duty from April 1, 1968 to August 31, 1971, in a unit that, determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, then it is presumed that the veteran was exposed to an herbicide agent, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  38 C.F.R. § 3.307(a)(6)(iv) (2013).  The Board notes that the Department of Defense (DOD) has identified the Veteran's unit as a unit that served along the DMZ in Korea where hebircides were used.  See  M21-1MR, Part IV, subpart ii, Chapter 2, Section C.  Therefore, herbicide exposure is conceded.

The appellant submitted a copy of the May 5, 1990 Report to the Secretary of the Department of Veterans Affairs on the Association Between Adverse Health Effects and Exposure to Agent Orange (reported by Special Assistant Admiral E.R. Zumwalt, Jr.), which, in pertinent part, found that there was adequate evidence to reasonably conclude that it was at least as likely as not that there was a relationship between exposure to Agent Orange and esophageal cancer.

However, under Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure. The NAS was to determine, to the extent possible, whether there is a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442 -449, and 61 Fed. Reg. 57,586 -589 (1996); Notice, 64 Fed. Reg. 59,232 -243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600 -08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395 -407 (June 12, 2007).  Most recently, in a September 2011 report by the National Academy of Sciences (NAS), entitled Veterans and Agent Orange: Update 2010 ("Update 2010"), the NAS found "inadequate or insufficient evidence" to determine whether an association existed between herbicide exposure and esophageal cancer.  77 Fed. Reg. 47924, 47927 (Aug. 10, 2012).

Although esophageal cancer has not been added to the list of diseases for which service connection is presumptively awarded, the Board notes that the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Here, the 1990 report does provide supportive evidence of a possible of an association between the claimed disability and service so as to satisfy the low threshold for obtaining a medical opinion.  Consequently, this issue must be remanded in order to obtain an option whether the Veteran's esophageal cancer was incurred during or otherwise caused by active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant to obtain appropriate release forms to obtain medical records of all treatment rendered to the Veteran concerning his esophageal cancer.  All records obtained should be associated with the record. To the extent records are sought but not obtained, the claims file should contain documentation of all attempts made.

2.  Thereafter, but whether records are received or not, refer the case to an appropriate specialist for review of the record and a medical opinion.  A comprehensive clinical history should be recited, to include a discussion of the Veteran's documented medical history and appellant's assertions.  After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (a 50 percent probability or better) the Veteran's esophageal cancer may be found to have been etiologically related to Agent Orange/herbicide exposure in Korea, or whether it was more likely of post service onset and unrelated to service and exposure to Agent Orange/herbicides therein.

The examiner should provide thorough and detailed rationale for the opinion provided and the report must be returned in a narrative format.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  The RO should ensure that the medical report requested above complies with this remand.  If a requested action is not taken or is deficient, it should be returned for correction.

4.  After the development requested above has been completed to the extent possible, the RO should readjudicate the matter on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the matters are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



